                     Case 1:19-cv-00149-JL Document 37 Filed 08/07/19 Page 1 of 3


                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW HAMPSHIRE



       Caro/^ne Caitsj 1/^acaip
                    T' -T/-                                    /                   2019 AliG -1 P 3: 5§
                                                                        Case No.            Cj,
       yVSi?c/^"tarydfS'hn 7^p. m14A                     e.yC.a,^fir^^j
      Defendant(s)



       MOTION TO/FOR       Xnier-x/th m (liui/nhJs case
                                                         (enter title of motion)

       5<£ea'^a.c.l\eci




                                     (Attach additional sheets if necessary)



USDCNH-101(Rev.2/26/13)                          ^
           ^         '                            Page 1 of3
                       Case 1:19-cv-00149-JL Document 37 Filed 08/07/19 Page 2 of 3


      Date:




                                                  MEMORANDUM OF LAW

      Pursuant to LR 7.1(a)(2), every motion shall be accompanied by a memorandum with citations to supporting authorities or a
      statement explaining why a memorandum is unnecessaiy.


      ^ I have attached a supporting memorandum oflaw to this motion.
       j_. I have NOT attached a memorandum oflaw because none is required(explain your reasoning
            below).




                                                  CONCURRENCES SOUGHT


      Pursuant to LR 7.1(c), any party filing a motion other than a dispositive motion(a dispositive motion seeks an order
      disposing ofone or more claims in favor offiie moving party,for example,a motion to dismiss or a motion for summary
      judgment)shall certify to the court that a good faith attempt has been made to obtain concurrence/agreement in the relief
       sought Ifconcurrence is obtained,the moving party shall so note.

      I certify the following (choose one):

       □ All parties have assented/agreed to this motion.

       ^ I made a good faith attempt, but was unable to successfully obtain concurrence/agreement
       ^ from all parties.
       □ I have NOT attempted to obtain concurrence/agreement because it is not required.




USDCNH-101 (Rev. 2/26/13)                                     ^     ^
                                                              Page 2 of 3
                    Case 1:19-cv-00149-JL Document 37 Filed 08/07/19 Page 3 of 3


                                          CERTIFICATE OF SERVICE


      I hereby certify that this motion was served on the following persons on the date and in the manner
      specified below:

      Person(s) served electronically (via ECF):




      Person(s) served by mail. Please include
      address(s):




       Person(s)served by hand:


                                                                                                  (kcL[))\
       Date of Service:




                                                             Signature



                                                            Address




                                                            Email
                                                                         C)             \          QAjcf/'/cn/^




USDCNH-101(Rev. 2/26/13)
                                                     Page 3 of3
